U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED April 30, 2014. £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission File Number: 001-33125 SILVER BULL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 91-1766677 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 925 West Georgia Street, Suite 1908 Vancouver, B.C. V6C 3L2 (Address of principal executive offices, including zip code) Registrant’s telephone number: 604-687-5800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company: Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R As of June 6, 2014, there were 159,072,657 shares of the Registrant’s $0.01 par value Common Stock (“Common Stock”), the Registrant’s only outstanding class of voting securities. SILVER BULL RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 [The balance of this page has been intentionally left blank.] 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SILVER BULL RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, October 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Value-added tax receivable, net of allowance for uncollectible taxes of $125,492 and $127,557 respectively (Note 6) Income tax receivable — Other receivables Prepaid expenses and deposits Assets of discontinued operations held for sale (Note 4) Total Current Assets Office and mining equipment, net (Note 7) Property concessions (Note 8) Goodwill (Note 9) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities and expenses Income tax payable — Liabilities of discontinued operations held for sale (Note 4) Total Current Liabilities COMMITMENTS AND CONTINGENCIES (Notes 1, 10 and 15) STOCKHOLDERS’ EQUITY (Notes 10, 11, 12 and 13) Common stock, $0.01 par value; 300,000,000 shares authorized, 159,072,657 and 159,072,657 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) Other comprehensive income Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SILVER BULL RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Period from November 8, 1993 (Inception) to April 30, REVENUES $
